Order filed, April 03, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00901-CV
                                 ____________

                         BARBARA ULMER, Appellant

                                        V.

                 DEREK ANTHONY JENKINS, SR., Appellee


                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-44247


                                     ORDER

      The supplemental reporter’s record was ordered to be filed in this case on or
before March 14, 2014. See Tex. R. App. P. 35.1. The court has not received a
request to extend time for filing the record. The record has not been filed with the
court. Because the supplemental reporter’s record has not been filed timely, we
issue the following order.
      We order Toyloria Lanay Hunter, the substitute court reporter, to file the
supplemental reporter's record in this appeal within 30 days, containing the
following:

      1. Plaintiff's Exhibit 1, an iPad recording;

      2. Respondent's Exhibit 15, Protective Order;

      3. Respondent's Exhibit 17, Picture of Horse Head;

      4. Respondent's Exhibit 18, Photo of Anthony Jenkins;

      5. Respondent's Exhibit 19, Cert. of Class Completion; and

      6. Respondent's Exhibit 20, E-mail.



                                   PER CURIAM